Citation Nr: 1411677	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  05-18 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for fibromyalgia. 

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected right knee disability or fibromyalgia.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee disability or fibromyalgia.


REPRESENTATION

Appellant represented by:	Andrew Wener, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. M. Donahue, Counsel 


INTRODUCTION

The Veteran had active military service from July 1987 to October 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In a June 2008 rating decision, the RO granted service connection for fibromyalgia and assigned a 20 percent disability rating.  The decision also denied the Veteran's claim for service connection for a back disorder.  The Veteran subsequently filed a notice of disagreement (NOD) in August 2008.  A statement of the case (SOC) was issued in August 2008 and the Veteran perfected his appeal as to these issues in August 2011.  

The Board notes that following the December 2003 denial of his claim of entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability, the appellant submitted a NOD in May 2004.  The RO did not issue the appellant a SOC with regard to this claim.  In December 2009, the Board remanded the issue for an SOC.  

The Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge in November 2012.  A transcript of the hearing is of record.  

(The issues of entitlement to service connection for an acquired psychiatric disorder and an increased rating for right knee disorder will be the subjects of a separate decision.)

The issues of whether new and material evidence has been received to reopen claims for entitlement to service connection for a penile deformity and diabetes have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is warranted with respect to all three claims.

As noted above, in response to the December 2003 RO denial of his claim of entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability, the appellant submitted a NOD in May 2004.  As indicated in the December 2009 Board remand, the RO did not issue the Veteran a SOC with regard to this claim.  To date, no SOC has been completed on this issue.  Because the filing of a notice of disagreement initiates appellate review, the claim must be again remanded for the preparation of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

For the both the left knee and lumbar spine disorders, the Veteran asserts he has back and left knee disorders either due to a motor vehicle accident in service or as secondary to his service connected right knee disorder.  The Board notes that the Veteran underwent a VA spine examination in May 2008.  Though the examiner noted a diagnosis of thoracolumbar strain, severe, the examiner did not give an opinion as to etiology.  The Veteran also underwent VA joints examinations in September 2003, August 2006, May 2008, and April 2012.  However, no examiner has given an etiology opinion supported by an adequate rationale for either direct or secondary service connection.  Once VA undertakes to provide a medical examination or obtain a medical opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report 'if further evidence or clarification of the evidence...is essential for a proper appellate decision').  Therefore, the Board finds additional VA examinations are necessary to determine the etiology of the Veteran's current lumbar spine disorder and left knee. 

For his increased rating claim for fibromyalgia, the Board notes that the last VA examination the Veteran had on this issue was in March 2009.  A September 2010 VA examination note indicates that the Veteran was scheduled for a VA rheumatology examination in November 2010.  However, there is no examination report dated in November 2010, and no indication that the Veteran failed to report or that the examination was otherwise cancelled.  This claim is being remanded to determine if there is a November 2010 VA rheumatology examination report, and if so, to obtain the report and add it to the claims file.  In addition, as it has been more than three years since his last evaluation, the Board finds that a new VA examination for fibromyalgia is necessary.  VA is required to afford him a contemporaneous VA examination to assess the current nature, extent and severity of his major depression disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should seek the Veteran's assistance in obtaining any outstanding records of pertinent VA and private treatment and associating them with the claims folder.  The RO should determine whether there is an outstanding November 2010 VA rheumatology examination report, and if so, add it to the claims file. 

2.  After all the available records have been associated with the claims file, the RO should schedule the Veteran for a VA examination, with an appropriate specialist, to evaluate the current severity of his fibromyalgia.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination.  The examination report is to contain a notation that the examiner reviewed the claims file.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  The RO should also schedule the Veteran for an appropriate VA orthopedic examination for etiology opinions for the Veteran's claimed left knee and lumbar spine disabilities.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  

After reviewing the file and conducting a thorough physical examination and interview of the Veteran, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to (a) whether it is at least as likely as not that a left knee disorder is caused or aggravated by active service, to include in-service injury, and (b) whether it is at least as likely as not that any diagnosed left knee disorder was caused or aggravated by a service-connected disorder, to include a right knee disability and fibromyalgia.  

The examiner should also offer an opinion as to (a) whether it is at least as likely as not that a lumbar spine disorder is caused or aggravated by active service, to include in-service injury, and (b) whether it is at least as likely as not that a lumbar spine disorder was caused or aggravated by a service-connected disorder, to include a right knee disability and fibromyalgia.  

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

4.  After the above examination, and if the claim is not granted, the RO should issue a SOC regarding the issue of entitlement to service connection for a left knee disability, to include as secondary to the service-connected right knee disability and fibromyalgia.  The Veteran is advised that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.  38 C.F.R. § 20.302(b) (2013).

5.  Thereafter, the RO should readjudicate the issues of entitlement to an increased disability rating for fibromyalgia and service connection for a back disability.  If any claim remains denied, the Veteran and his representative should be given an adequate opportunity to respond.  Thereafter, the issues should be returned to the Board for further appellant review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


